Exhibit 10.1

Execution

--------------------------------------------------------------------------------

SECOND OMNIBUS AMENDMENT

Dated as of May 26, 2006

Among

ELECTRONIC ARTS REDWOOD LLC,

as Lessee,

ELECTRONIC ARTS INC.,

as Guarantor,

SELCO SERVICE CORPORATION

(doing business in California as “Ohio SELCO Service Corporation”),

as Lessor,

THE VARIOUS LIQUIDITY BANKS PARTY HERETO,

as Liquidity Banks,

THE BANK OF NOVA SCOTIA,

as Documentation Agent

and

KEYBANK NATIONAL ASSOCIATION,

as Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECOND OMNIBUS AMENDMENT

This SECOND OMNIBUS AMENDMENT (this “Amendment”) is entered into as of May 26,
2006 among, ELECTRONIC ARTS REDWOOD LLC, a Delaware limited liability company,
as Lessee (the “Lessee”); ELECTRONIC ARTS INC., a Delaware corporation, as
Guarantor (the “Guarantor”); SELCO SERVICE CORPORATION, an Ohio corporation
(doing business in California as “Ohio SELCO Service Corporation”), as Lessor
(the “Lessor”); each of the liquidity banks party hereto (each, a “Liquidity
Bank” or, sometimes referred to as a “Purchaser” and collectively, the
“Liquidity Banks” or sometime referred to as the “Purchasers”); THE BANK OF NOVA
SCOTIA, as Documentation Agent (the “Documentation Agent”); and KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms are defined in
Appendix A to the Participation Agreement dated as of July 16, 2001 (as amended,
supplemented, restated or otherwise modified from time to time, referred to as
the “Participation Agreement” or sometimes as the “Credit Agreement”) among
certain of the parties party hereto, and the rules of interpretation set forth
in such Appendix shall apply to this Amendment.

W I T N E S S E T H :

WHEREAS, the parties hereto wish to amend the Operative Documents to extend the
Maturity Date to July 16, 2007; and

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendments to Operative Documents. (a) From and after the Amendment
Effective Date, the Participation Agreement is hereby amended to include a new
section, Section 15.19, as follows:

“Section 15.19. Request for Extension of Maturity Date; Replacement of
Non-Consenting Purchasers”

(a) If, three (3) months prior to the Maturity Date, the stated maturity date of
the Notes is still scheduled to occur prior to July 16, 2009, the Lessee on
behalf of the Lessor shall, not later than the date occurring three (3) months
prior to the then effective Maturity Date, request that the holder or holders of
the Notes extend the then stated Maturity Date of the Notes (1) for an
additional one (1) year period, to July 16, 2008, and (2) thereafter, if the
stated Maturity Date of the Notes is still scheduled to occur prior to July 16,
2009, for a second additional one (1) year period, to July 16, 2009. In the
event any holder or holders of the Notes elect not to extend such stated
Maturity Date in such holder’s or holders’ sole discretion, the Lessee (i) may
procure an Eligible Assignee for such Note(s) upon the same terms and conditions
as are set forth in Section 4.7 of the Participation Agreement pertaining to
Affected Parties, (ii) without prejudice to its ability to exercise the
Remarketing Option, may, at its election, purchase (or the Guarantor



--------------------------------------------------------------------------------

Second Omnibus Amendment

or any of its Affiliates may purchase) Note(s) in the principal amount equal to
the Non-Residual Risk Tranche (the Lessor, the Lessee and the Guarantor agreeing
and confirming that the principal amount thereof is $117,211,492.63) from
holders thereof on or prior to such stated Maturity Date (such Notes, the
“Guarantor Notes”) at a purchase price of par together with all accrued and
unpaid interest and fees, expenses and other amounts payable in connection
therewith without recourse or representation or warranties of any kind, and the
Residual Risk Tranche of the Notes (the Lessor, the Lessee and the Guarantor
agreeing and confirming that the principal amount thereof is $9,573,749.93 and
which is currently held entirely by KeyBank National Association) will remain
outstanding and held by a Lender, or (iii) may elect to allow the Maturity Date
to continue unchanged in which case the provisions of Section 14(a)(iv) of the
Master Lease shall apply. Lessee shall provide to Lessor and Agent written
notice of which of the above options it elects. If the Lessee does not provide
such notice then Lessee shall be deemed to have elected the option set forth in
(iii) above.

(b) In the event Lessee, Guarantor or any of their Affiliates elects the option
set forth in Section 15.19(a)(ii) above, the following provisions will apply:

(i) The Maturity Date of the Notes will be deemed to have been extended to
July 16, 2009.

(ii) In the event of any acquisition by any of the Guarantor, Lessee or any of
their Affiliates (herein, the “Guarantor Parties”) of the Guarantor Notes, the
Guarantor Parties shall not have any voting rights pursuant to the Operative
Documents as a Purchaser, Lessor Party or a Consenting Party. Without limiting
the generality of the foregoing, with respect to calculating the voting
percentage, any Guarantor Notes held by any Guarantor Party shall be treated as
if the balance of the principal respecting such Guarantor Notes was zero dollars
($0) and shall not be counted for purposes of determining the Consenting Parties
and in no event will the Guarantor be entitled to vote on matters requiring a
unanimous vote. No purchase by the Guarantor Parties of the Guarantor Notes
pursuant to this Section 15.19 shall permit (or be interpreted to permit) the
Guarantor or the Lessee to offset or credit any amounts due to Guarantor as a
holder of the Guarantor Notes against any obligations of the Lessee Parties
under the Operative Documents (including without limitation the obligation of
the Lessee to pay Rent).

(iii) Upon the occurrence and during the continuation of any Lease Default or
Lease Event of Default, the rights of any Guarantor Party to any and all amounts
otherwise payable to such Guarantor Party (as the holder of the Guarantor Notes)
pursuant to the Operative Documents shall be subordinated and deferred (and the
rights of the Guarantor Parties to such amounts shall be voided

 

-2-



--------------------------------------------------------------------------------

Second Omnibus Amendment

without further action for the duration of any such Lease Default or Leave Event
of Default) until such time as all amounts payable to all other Transaction
Parties as of such time pursuant to any of the Operative Documents have been
paid in full.

(b) From and after the Amendment Effective Date, the definition of “Maturity
Date” contained in Appendix A to the Participation Agreement shall be and is
hereby amended in its entirety and restated as follows:

“Maturity Date” means July 16, 2007.

(c) From and after the Amendment Effective Date, the definition of “Maturity
Date” contained in the first paragraph of each Note shall be and is hereby
amended in its entirety and restated as follows:

“Maturity Date” means the earliest of: (i) July 16, 2007 subject to extension
pursuant to Section 15.19 of the Credit Agreement; or (ii) such earlier date as
the Agent shall deliver notice of an Acceleration Event.

(d) From and after the Amendment Effective Date, the first sentence of
Section 12.1(a) of the Master Lease shall be and is hereby amended in its
entirety and restated as follows:

“(a) Not later than one hundred eighty (180) days prior to the expiration date
of the KeyBank Financing Term or of the non-cancelable term of any substitute or
replacement financing under any successor Credit Agreement, Lessee shall have
given to the Lessor and the other Lessor Parties written notice (a “Remarketing
Notice”) of Lessee’s exercise of the Remarketing Option, which exercise shall be
irrevocable.”

(e) From and after the Amendment Effective Date, the definition of “KeyBank
Financing Term” contained in the Master Lease shall be and is hereby amended in
its entirety and restated as follows:

“KeyBank Financing Term” means a period commencing on (and including) the
Initial Funding Date (as defined in the Credit Agreement) and ending on (but
excluding) the Maturity Date unless the same is (a) extended pursuant to
Section 15.19 of the Credit Agreement (but in no event later than July 16,
2009), or (b) earlier terminated.”

Section 2. Representations and Warranties. The Lessee and the Guarantor each
hereby represents and warrants to the Agent, the Purchasers and the Lessor that,
as of the date hereof, (a) no Lease Default or Lease Event of Default has
occurred and is continuing, and (b) the transactions contemplated by this
Amendment and the other Operative Documents to which it is a party and the
transactions contemplated hereby and thereby (i) are within its respective
corporate authority and legal right, (ii) have been duly authorized by all
necessary corporate proceedings, (iii) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which it is subject or any judgment, order, writ, injunction,

 

-3-



--------------------------------------------------------------------------------

Second Omnibus Amendment

license or permit applicable to it which could have a Material Adverse Effect,
(iv) do not conflict with any provision of its corporate charter or bylaws of,
or any agreement or other instrument binding upon it, (v) do not require any
consent, approval or authorization of any Governmental Authority or any other
Person not a party hereto and (vi) do not result in, or require the creation or
imposition of, any Lien on any of its properties other than as contemplated by
the Operative Documents.

Section 3. Ratification; Continuing Effectiveness. After giving effect to the
amendments and agreements contained herein, the parties hereto agree that, as
heretofore and herein amended, the Participation Agreement, the Master Lease and
each of the Operative Documents (including, without limitation the Master Lease
and Guaranty, but not including the Liquidity Documentation) shall remain in
full force and effect and each of the agreements and obligations contained
therein (as previously amended and as amended hereby) is hereby ratified and
confirmed in all respects. After the Amendment Effective Date, all references to
any of the Operative Documents contained in the Operative Documents shall refer
to such Operative Document as amended hereby.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.

Section 5. Governing Law. This Amendment shall be a contract made under and
governed by the laws of the State of California applicable to contracts made and
to be performed entirely within such state.

Section 6. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of the parties hereto, and their respective successors and assigns.

Section 7. Further Assurances. The parties hereto shall take or cause to be
taken from time to time all action reasonably necessary to assure that the
intent of the parties hereunder is given effect. The parties hereto shall
execute and deliver, or cause to be executed and delivered, to the other parties
hereto from time to time, promptly upon request therefor, any and all other and
further instruments that may be reasonably requested by any party hereto to cure
any deficiency in the execution and delivery of this Amendment or any other
Operative Document to which it is a party.

Section 8. Effectiveness. The amendments set forth in Sections 1 above shall
become effective as of the date hereof (the “Amendment Effective Date”) upon
(a) the Agent’s receipt of counterparts of this Amendment executed by the
Lessee, the Guarantor, the Agent, the Lessor and the Liquidity Banks, (b) the
Agent’s receipt of satisfactory evidence as to proper authorization of the
Lessee and the Guarantor to enter into the extensions contemplated hereby, and
(c) the Lessee’s payment of all fees and expenses set forth in that certain
letter agreement dated May 18, 2006 (and accepted by Lessee and Guarantor on
May 22, 2006) by and among KeyBanc Capital Markets, Lessee and Guarantor.

[Signature Pages to Follow]

 

-4-



--------------------------------------------------------------------------------

Second Omnibus Amendment

This Amendment is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written

 

Lessee:  

ELECTRONIC ARTS REDWOOD LLC,

a Delaware limited liability company, as Lessee

  By  

/s/ Glen Kohl

  Name   Glen Kohl     Its Senior Vice President Guarantor:   ELECTRONIC ARTS
INC.   By  

/s/ Ken Barker

  Name   Ken Barker     Its SVP, Chief Accounting Officer Lessor:  

SELCO SERVICE CORPORATION

(doing business in California as “Ohio SELCO Service Corporation”)

  By  

/s/ Donald C. Davis

    Donald C. Davis     Its Vice President

 

S-1



--------------------------------------------------------------------------------

Second Omnibus Amendment

 

Agent:   KEYBANK NATIONAL ASSOCIATION   By  

/s/ Kim A. Richmond

    Kim A. Richmond     Its Portfolio Manager Liquidity Bank:   KEYBANK NATIONAL
ASSOCIATION   By  

/s/ Kim A. Richmond

    Kim A. Richmond     Its Portfolio Manager Liquidity Bank:   JPMORGAN CHASE
BANK, N.A.   By  

/s/Anthony Galea

    Anthony Galea     Its Associate Liquidity Bank:   BNP PARIBAS   By  

/s/ Barry Mendelsohn

    Barry Mendelsohn     Its Director Liquidity Bank:   U.S. BANK NATIONAL
ASSOCIATION   By  

/s/ Scott T. Smith

    Scott T. Smith     Its Vice President

 

S-2



--------------------------------------------------------------------------------

Second Omnibus Amendment

 

Liquidity Bank and Documentation Agent:   THE BANK OF NOVA SCOTIA   By  

/s/ Ajit Goswami

    Ajit Goswami     Its Director Liquidity Bank:   BANK OF AMERICA, NATIONAL
ASSOCIATION   By  

/s/ Lee Merkle-Raymond

    Lee Merkle-Raymond     Its Managing Director Liquidity Bank:   WELLS FARGO
BANK, NATIONAL ASSOCIATION   By  

/s/ Jillian L.R. Bales

    Jillian L.R. Bales     Its Vice President

 

S-3